Citation Nr: 1639100	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-03 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder, to include whether there was clear and unmistakable error (CUE) in an October 2013 rating decision that denied service connection for a skin disorder.

2.  Whether new and material evidence has been received to reopen a claim of service connection for headaches, to include as secondary to hypertension.

3.  Entitlement to service connection for erectile dysfunction, to include as due to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for sleep disorder breathing (claimed as sleep apnea), to include as secondary to PTSD.

5.  Entitlement to service connection for left elbow epicondylitis with degenerative joint disease (DJD).

6.  Entitlement to service connection for right elbow epicondylitis with DJD.

7.  Entitlement to service connection for left knee DJD.

8.  Entitlement to service connection for right knee DJD.

9.  Entitlement to service connection for bilateral pes planus.

10.  Entitlement to service connection for a gastrointestinal condition.

11.  Entitlement to service connection for residuals of pancreatitis.

12.  Entitlement to service connection for scar, right foot.

13.  Entitlement to service connection for DJD and degenerative disc disease (DDD) of the cervical spine, to include as secondary to a left shoulder disability.

14.  Entitlement to service connection for a respiratory disorder, to include chronic pulmonary disease-calcified granuloma, right lung base.

15.  Entitlement to service connection for heat exhaustion.

16.  Entitlement to a rating in excess of 70 percent for PTSD.

17.  Entitlement to an effective date earlier than December 19, 2011, for the grant of a 70 percent rating for PTSD.

18.  Entitlement to a rating in excess of 20 percent for acromioclavicular joint arthritis status post Mumford procedure and subacromial decompression, left shoulder, to include whether there was CUE in a June 2004 rating decision that granted a 20 percent rating for the period from April 1, 2004, to September 7, 2004, a temporary 100 percent rating for the period from September 8, 2004, to October 31, 2004, and a 20 percent rating for the period from November 1, 2004.

19.  Entitlement to a compensable rating for bilateral hearing loss.

20.  Entitlement to an initial rating of 10 percent for vertigo, to include whether there was CUE in a November 2015 rating decision that granted the initial rating.

21.  Entitlement to an effective date of May 11, 2015, for the grant of service connection for vertigo, to include whether there was CUE in a November 2015 rating decision that granted the May 11, 2015, effective date.

22.  Entitlement to an effective date earlier than December 19, 2011, for the grant of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

23.  Entitlement to special monthly compensation based on the need for aid and attendance.

24.  Entitlement to an effective date earlier than December 19, 2011, for the establishment of basic eligibility to Dependents' Educational Assistance (DEA).


REPRESENTATION

Veteran represented by:	Cheryl King, Agent


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to December 1988 and from January 2003 to March 2004, and has additional periods of Army National Guard and Army Reserve service.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Petersburg, Florida, and Seattle, Washington, in January 2012, October 2013, June 2014, August 2015, and November 2015.  Jurisdiction over these matters currently resides with the RO in St. Petersburg.

In October 2015, the Veteran withdrew his request for to present testimony before a Veterans Law Judge.  The Board finds that no further action is necessary in this regard.  See 38 C.F.R. § 20.704(e) (2015) (providing that a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).

In light of the evidence presented, the Board has recharacterized the Veteran's claim to reopen a claim for service connection for acne and seborrheic dermatitis and his claim for service connection for chronic pulmonary disease-calcified granuloma, right lung base, as claims regarding a skin disorder and a respiratory disorder, respectively.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board notes that previously filed claims for service connection for combat fatigue, anxiety, sleep disturbances, and an adjustment disorder in addition to compensation benefits under 38 U.S.C.A. § 1151 for a left wrist condition were withdrawn by the Veteran in May 2015.

In this decision, the Board reopens the Veteran's claim of entitlement to service connection for a skin disorder.  The matter of his entitlement to a skin disorder, to include whether there was CUE in an October 2013 rating decision that denied service connection, and issues 2 through 23 on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In February 2005, the RO denied the Veteran's claim of entitlement to service connection for seborrheic dermatitis (claimed as skin condition of neck and back).

2.  Evidence added to the record since the February 2005 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claims for service connection for a skin disorder.


CONCLUSIONS OF LAW

1.  The February 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been submitted, and thus, the criteria for reopening the claim of entitlement to service connection for a skin disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, the Board may not assess the merits of a claim that has been the subject of a final denial, but the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2014).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence must be neither cumulative nor redundant of previous evidence of record and, with regard to materiality, need only relate to an unestablished fact necessary to substantiate the claim.  See id. at 119-20; 38 C.F.R. § 3.156(a) (2015).

In determining whether evidence is new and material, the Board does not weight the evidence or determine whether it is credible, but rather, treats the evidence as credible for the purpose of determining whether to reopen the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, a December 2013 VA letter to the Veteran shows that an original claim for service connection for seborrheic dermatitis (claimed as skin condition of neck and back) was denied in a February 2005 rating decision because the evidence did not show that the condition was incurred in or aggravated by military service.

Review of the record reveals that the Veteran did not submit a timely notice of disagreement with the February 2005 rating decision, nor was new and material evidence received within one year of the issue date.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the February 2005 decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014).

Notably, the post-February 2005 evidence of record includes a January 2013 report of examination for housebound status or permanent need for regular aid and attendance (VA Form 21-2680) in which the Veteran indicated that his service-connected left shoulder disability may affect his ability to treat his skin condition.

The Board finds that the January 2013 report relates to an unestablished fact that is necessary to substantiate the Veteran's claim for service connection-that his skin condition is related to service.  Thus, the Board finds that the January 2013 report is new and material evidence, and the claim for service connection for a skin disorder must be reopened.


ORDER

New and material evidence having been submitted, reopening of the claim for service connection for a skin disorder is granted.


REMAND

Unfortunately, a remand is required in this case.  While the Board regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

As a preliminary matter, the Board notes that an October 2013 rating decision and VA correspondence dated in December 2013 indicate that VA issued a February 2005 rating decision in which it denied service connection for a skin disorder, and the Veteran's agent indicated in September 2012 that there is a June 2004 rating decision that should be of record.  Review of the record reveals that neither a June 2004 rating decision nor a February 2005 rating decision has been associated with the claims file.  Thus, on remand, VA must make reasonable efforts to verify whether there are any temporary claims folders that have not yet been associated with the claims file and issue a formal finding regarding the completeness of the record.

All Claims for Service Connection

As noted previously, the record shows that the Veteran served on active duty from September 1986 to December 1988 and from January 2003 to March 2004.  The Veteran's military personnel records also show that he has additional periods of service in the Army National Guard and Army Reserve.  More specifically, military personnel records that were received by VA in August 2012 and September 2012 show that the Veteran was discharged from the Army National Guard in February 1994, he extended an August 1999 enlistment/reenlistment agreement with the Army Reserve through August 2006, he was discharged from the Army Reserve in July 2005, he extended his reenlistment agreement with the Army Reserve through November 2006, he was reassigned in his Army Reserve component in December 2006, he reenlisted in the Army Reserve in February 2007, he was reassigned in his Army Reserve component in March 2008 and April 2008, he was discharged from the Army Reserve in February 2011, and his February 2011 discharge was later revoked in November 2011.  Effective August 2014, the Veteran was released from assignment and duty due to physical disability, and thus, was placed on the retired list.

For VA purposes, active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty for training (INACDUTRA) during which the Veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2015).

At present, although August 2013 correspondence from the Department of the Army and September 2014 correspondence from Evans Army Community Hospital indicate that the Veteran's service treatment records are complete, the record does not clearly indicate during what periods the Veteran was serving on active duty, ACDUTRA, or INACDUTRA.

Thus, because only official service department records can establish if and when an individual was serving on active duty, ACDUTRA, or INACDUTRA, the Board finds that a remand is needed to verify the Veteran's periods of service with the Department of the Army and any other appropriate record sources.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Tagupa v. McDonald, 27 Vet. App. 95, 101 (2014) (holding that verification of service must be sought directly from the service department).

Further, in light of the Veteran's service in the Persian Gulf, VA should provide an examination to determine whether the Veteran's claimed conditions are associated with a chronic multisymptom illness pursuant to 38 C.F.R. § 3.317.

Entitlement to an Earlier Effective Date for the Grant of an Increased Rating for PTSD, the Grant of a TDIU, the Grant of Service Connection for Vertigo, and the Grant of Basic Eligibility to DEA; Entitlement to Increased Initial Rating for Vertigo; Entitlement to Service Connection for a Cervical Spine Disability, a Respiratory Disorder, and Heat Exhaustion; Reopening Claim for Service Connection for Headaches; and Entitlement to Special Monthly Compensation for Aid & Attendance

In September 2012, January 2014, October 2015, and April 2016, the Veteran filed timely notices of disagreement with rating decisions that were issued in January 2012, October 2013, August 2015, and November 2015, respectively.  Where, as here, there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See generally Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, remand for issuance of a Statement of the Case (SOC) is needed with regard to the issues noted above.

Entitlement to Increased Ratings for PTSD, Left Shoulder Disability, and Bilateral Hearing Loss

Generally, VA is required to assist the Veteran in obtaining evidence necessary to support his claim and afford an examination to assess the current nature, extent, and severity of a service-connected disability when there is evidence that the Veteran's level of disability worsened since the last examination.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2015); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, because the Veteran indicated in his April 2015 substantive appeal (VA Form 9) that his PTSD has worsened since his last VA examination, the Board finds that another examination must be provided on remand.  Although the Veteran also reported worsening of his bilateral hearing loss and left shoulder disability, review of the record shows that VA provided examinations in June 2015 and July 2015, and the Veteran has not reported additional worsening since that time.

With regard to the examinations that were provided in June 2015 and July 2015, review of the record reveals that a Supplemental Statement of the Case (SSOC) was not issued after VA provided those examinations.  The Board finds therefore that the claims for increased ratings for bilateral hearing loss and a left shoulder disability must be remanded to afford the Veteran his due process right to initial AOJ consideration of evidence received after it last adjudicated his appeal at that level.  See 38 C.F.R. § 19.31(b) (2015); see also Manlincon, 12 Vet. App. at 240-41.

In addition, with regard to the claim for an increased rating for PTSD, records dated in April 2015 indicate that the Veteran has been treated by non-VA psychologist Dr. G. Boutin "for the last several years for his service-connected PTSD."  As complete records of this ongoing treatment have not been associated with the claims file, VA must make reasonable efforts to obtain these records while on remand.

Further, the Board notes that the matter of the Veteran's entitlement to an increased rating for his left shoulder disability has not been adjudicated by the AOJ in light of his September 2012 statement asserting that there was CUE in a June 2004 rating decision, as indicated on the title page of this decision.  This issue must be considered on remand.

Entitlement to Service Connection for a Skin Disorder

Similarly, a May 2016 claim asserting that there was CUE in an October 2013 rating decision that denied service connection for a skin disorder has not been addressed by the AOJ.  Thus, this issue must be considered on remand.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify all periods of the Veteran's service by contacting all appropriate record sources, to include the United States Department of the Army.  As precisely as possible, identify periods of active duty, active duty for training, and inactive duty for training.  In doing so, note the sources of the information obtained to identify the Veteran's periods of recognized service.  All efforts to contact record sources and any negative responses should be documented in the claims file.

2.  VA must reasonable efforts to verify whether there are any pertinent temporary claims folders that have not yet been associated with the claims file.  If so, all outstanding records, to include all rating decisions, should be associated with the claims file.  If such records are not found or identified, issue a formal finding as to the completeness of the record.

3.  Request that the Veteran provide, or authorize VA to obtain, records of his treatment by Dr. G. Boutin, and associate with the claims file any outstanding and pertinent records of his VA treatment.  Additionally, any other pertinent records identified by the Veteran during the course of the remand should be obtained and associated with the claims file.  If any records requested by VA are not available, this should be indicated in the file.

4.  Gulf War Examination: After obtaining any additional records to the extent possible, schedule the Veteran for a Gulf War examination to determine the etiology of his claimed conditions.  The claims folder and any newly associated evidence should be made available to, and reviewed by, the examiner.  Additionally, all findings, conclusions, and the rationale for all opinions expressed by the examiner should be provided in a report.

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any necessary studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

   (a) First, state whether the Veteran's reported symptoms, including pain, headaches, sleep disturbances, and gastrointestinal symptoms, are attributable to known clinical diagnoses.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

   (b) Is the Veteran's disability pattern is consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology; (2) a diagnosable chronic multisymptom illness with a partially explained etiology; or (3) a disease with a clear and specific etiology and diagnosis?

   (c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran has either a diagnosable chronic multisymptom illness with a partially explained etiology ((b)(2) above), or a disease with a clear and specific etiology and diagnosis ((b)(3) above), then please provide an expert opinion as to whether it is related to presumed environmental exposures experienced by the Veteran during the Persian Gulf War.

   (d) For any diagnosed disorder, please provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during service or is otherwise related to service, to include environmental exposures during the Persian Gulf War.

A complete rationale for each opinion must be provided.  If the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  PTSD: Schedule the Veteran for an examination to determine the current severity of his service-connected psychiatric disability.  The frequency and severity of all symptoms should be reported and the examiner should opine as to the impact of the Veteran's psychiatric disability on his ability to obtain and retain employment, i.e., the impact of his psychiatric symptoms on his ability to communicate, concentrate, etc.

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's PTSD caused or aggravated his erectile dysfunction and/or "sleep disorder breathing."

The claims folder should be made available to and reviewed by the examiner, and the examiner should set forth a complete rationale for all findings and conclusions in a legible report.

6.  Ensure that the requested development has been completed and undertake any additional development as may become necessary.

7.  Readjudicate the matters on appeal.  In doing so, the AOJ should consider the Veteran's claims asserting CUE in previous rating decisions, as indicated.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Statement of the Case or Supplemental Statement of the Case, and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


